RATLIFF, Judge,
concurring.
Indiana Rules of Procedure, Post-Conviction Remedies, Rule No. 1, section 4(c) provides that "[alt any time prior to entry of judgment the court may grant leave to withdraw the petition[.]" Thus, it is discretionary with the court whether to grant a motion to withdraw, which decision is reviewable only for an abuse of discretion. Neither petitioner has demonstrated any prejudice resulting to him from the court's denial of his motion to withdraw his P.C. 1 petition. No abuse of discretion has been shown. Therefore, I concur.